Citation Nr: 9932317	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  94-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to a rating in excess of 50 percent for 
degenerative disc disease of L4-L5 with compression deformity 
of the body of L1 and chronic low back pain.

6.  Entitlement to an effective date earlier than 
October 29, 1992, for the grant of service connection for a 
low back disability.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
June 1961.  

This appeal arises from a February 1993 rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for back, left knee, right shoulder, stomach and hearing 
conditions.  In a September 1993 hearing officer's decision, 
service connection was established for chronic low back 
strain.  A September 1993 rating effectuated this decision, 
assigning a 10 percent evaluation from October 29, 1992.  The 
veteran appealed the effective date of the grant of service 
connection for the back disability and the evaluation 
assigned.  Service connection for left knee, right shoulder, 
stomach and hearing conditions remained denied.  By rating 
decision of January 1995, the RO assigned a 20 percent 
evaluation for the veteran's low back disability from 
October 29, 1992.  In July 1993 and August 1994, he appeared 
before a hearing officer at the RO and gave testimony at 
hearings.  Transcripts of these hearings are of record.  By 
rating decision of August 1995, the veteran's 20 percent 
rating for his low back disability was increased to 
50 percent, effective October 29, 1992.  

In March 1996, the Board of Veterans' Appeals (Board) 
remanded the instant claim for further procedural 
development.  

In the veteran's June 1993 substantive appeal (SA), the 
veteran claims that he has a neck (cervical spine) condition 
that is related to service.  A July 1995 VA examination 
indicated that the veteran's vertebral injury did not account 
for his complaints except perhaps rotation of the neck.  The 
veteran's SA and the VA examination raise the issue of a 
claim for service connection for a cervical spine disability.  
It is not clear if this disability is claimed as due to 
service or if it is alleged to be secondary to his service-
connected lumbar disability.  This issue is referred to the 
RO for appropriate action. 

FINDINGS OF FACT

1.  The veteran's claim that he has a stomach disorder due to 
service is not accompanied by any medical evidence to support 
that allegation.  

2.  The veteran's claim for service connection for a stomach 
disorder is not plausible.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a stomach disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question as to the issue of entitlement to 
service connection for a stomach disorder is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation. In this regard, the veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993). 

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  

Service medical records show that the veteran was seen in 
October 1958 complaining of stomach pains, chills and nausea, 
which persisted while eating.  There was no diarrhea or 
constipation indicated.  There was abdominal pain with 
anorexia of two days duration. Physical examination revealed 
no abdominal findings.  The diagnosis was determined to be 
functional with no disease.  

In September 1960, the veteran was again seen for stomach 
pain.  It was noted that he fainted and complained of feeling 
weak.  Physical examination revealed tenderness without 
guarding in the right lower quadrant.  There was an 
appendectomy scar present.  The diagnosis was probable viral 
enteritis.  

The veteran underwent a separation examination in May 1961.  
The abdomen and viscera were described as normal.  No stomach 
disorder was noted.  

After service, the veteran was seen in Latrobe Area Hospital 
in the mental health clinic.  In March 1992, his psychiatrist 
noted that he was experiencing a great deal of 
gastrointestinal problems and he was seeing a medical doctor 
for these complaints.

In January 1993, the veteran underwent a VA medical 
examination.  He gave a history of becoming aware of stomach 
complaints in 1964 when a diagnosis of gastritis was made.  
He related that he was diagnosed in 1987 with a hiatal hernia 
and in 1992 he was seen because of ongoing cramping and 
intermittent diarrhea.  A barium enema with scoping revealed 
diverticulitis.  Physical examination indicated that the 
veteran weighed 160 pounds and that that represented a 
15 pound weight loss.  He did not appear anemic.  There was 
no periodic vomiting, hematemesis or melena.  There had been 
periodic epigastric distress which lasted anywhere from two 
hours to two days.  This epigastric distress was noted to 
occur probably every month.  The diagnoses were gastritis, 
hiatal hernia and diverticulitis, all by history.  

The veteran was seen on an outpatient treatment basis by VA 
from August 1992 to May 1993.  He indicated during treatment 
in August and October 1992 that his appetite was suppressed 
due to "stomach problems" and a restricted diet.  

In July 1993, the veteran provided personal hearing testimony 
before a hearing officer at the RO.  He claimed that he had 
stomach problems in service and that they presently exist.  
He claimed that he had been diagnosed with diverticulosis, 
hiatal hernia and gastritis.

In November 1995, the veteran was seen in the VA outpatient 
treatment clinic.  It was noted that he had irritable bowel 
syndrome (IBS) that was controlled.  It was noted in 
August 1997, that he was no longer taking the medication 
Lovastatin, for muscle aches and IBS.  

The veteran claims that he has a stomach disorder 
attributable to his active service.  He first must show 
evidence of a current disability (a medical diagnosis).  
Here, the evidence indicates that he has IBS and a history of 
gastritis, diverticulitis and hiatal hernia.  Accordingly, he 
has satisfied the first element of a well-grounded claim.  

The second element necessary to establish a well-grounded 
claim requires evidence of incurrence or aggravation of a 
disease or injury in service, as shown through lay or medical 
evidence.  In the present case, the veteran has presented no 
medical or lay evidence of a stomach disorder in service.  On 
two occasions in service, he was seen for stomach complaints.  
On one occasion no abdominal findings were made and on the 
second, a diagnosis of probable enteritis was indicated.  On 
separation from service, no stomach disorder or abdominal 
complaints were indicated on examination.  The first medical 
evidence indicative of a stomach disorder was in 1995, for 
IBS.  Earlier, in 1992 and 1993, all statements indicative of 
a stomach disorder were by history only.  Since the first 
medical evidence of a stomach disorder by history or 
otherwise was no earlier than 1992, the veteran has not 
satisfied the second element of a well-grounded claim, 
showing evidence of incurrence or aggravation of a disease or 
injury in service.  

Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  Here, the only 
indication that the veteran has a stomach disorder caused as 
a result of service is the veteran's own assertion and 
testimony.  This assertion and testimony is not supported by 
the medical evidence of record.  It is well established that 
lay persons cannot provide testimony when an expert opinion 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
(See also Moray v. Brown, 5 Vet. App. 21 (1993) wherein the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) commented that lay assertions of medical 
causation will not suffice initially to establish a well-
grounded claim).  Therefore, absent a showing of a stomach 
disorder in service and a nexus between that disability and 
the veteran's present stomach disorder, a well-grounded claim 
for service connection for a stomach disorder is not 
established.  


ORDER

Service connection for a stomach disorder is denied.  


REMAND

The veteran claims that he has left knee, right shoulder and 
hearing loss conditions as a result of service. Although 
these disabilities, specifically hearing loss, are not 
reflected in his service medical records, he claimed in a 
November 1993 statement that he had on and off hearing 
problems that are reflected in his 201 personnel file.  These 
service records are not associated with the claims folder and 
should be obtained to substantiate these allegations.  

Additionally, the veteran related in his SA that he had been 
advised by VA examiners that his spine, left knee and right 
shoulder problems were indicative of damage from an old 
injury sustained in service.  VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete an application for VA benefits.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Since the veteran 
claims that he was treated for these disabilities and that 
his VA physician attributed these conditions to an injury 
sustained in service, the RO should provide the veteran an 
opportunity to obtain a statement from his physician that 
supports his claims of service connection for these 
conditions.  

It is important to note that the first responsibility of the 
veteran is to establish a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his low back disability is worse 
than currently evaluated and has thus stated a well-grounded 
claim.  

Also, the RO's attention is directed to the decision of the 
Court in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. 
§ 4.45 (1999).  It was also held that the provisions of 
38 C.F.R. § 4.14 (1999) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The veteran's most recent VA examination for his 
service-connected low back disability was in November 1998.  
This examination did not discuss pain on use as it related to 
flare-ups of the veteran's service-connected low back 
disability.  

Finally, the Court rendered a decision in Fenderson v. West, 
12 Vet. App. 119 (1999), distinguishing between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
indicated that the distinction between an original rating and 
a claim for an increase is important in terms of determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement (NOD) and whether VA has 
issued an adequate statement of the case (SOC) or 
supplemental statement of the case (SSOC).  The Court also 
indicated that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
Court also reiterated that in a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court also made clear that its 
holding in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
(which indicates that when an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance), is not applicable to the assignment of 
an initial rating for a disability following the award of 
service connection for that disability.  Since this is the 
veteran's initial claim and award for his service-connected 
low back disability, and he has expressed disagreement with 
the evaluation, the RO should evaluate the claim with 
consideration of staged ratings consistent with Fenderson.   

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should attempt to obtain the 
veteran's 201 service personnel file and 
associate it with the claims folders.

2.  The RO should secure the necessary 
release of information from the veteran 
and attempt to obtain private medical 
records, if any, pertaining to treatment 
for the veteran's service-connected low 
back disability since January 1992.  
After receipt of these records, they 
should be associated with the claims 
folders.  

3.  The RO should obtain and associate 
with the veteran's claims files copies of 
all VA treatment records, specifically 
follow-up orthopedic medical records 
following his June 1996 VA 
hospitalization, and any other VA 
inpatient and outpatient treatment 
records since 1994 not already associated 
with the claims folders.  

4.  The RO should then schedule the 
veteran for a VA orthopedic examination 
for purposes of assessing the current 
severity of his service-connected low 
back disability.  All indicated studies, 
to include range of motion testing in all 
directions (in degrees), X-ray 
examination and any other tests deemed 
necessary by the examiner, should be 
performed.  The veteran's claims files 
and a copy of this entire remand is to be 
made available to the examining physician 
for review in connection with the 
examination of the veteran so that the 
physician may review pertinent aspects of 
the veteran's medical history.  The 
examiner should be asked to determine 
whether the low back disability residuals 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excessive 
fatigability or incoordination.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time.  This determination 
also should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
comment as to whether the veteran 
exhibits muscle spasm, ankle jerk or 
other neurological findings appropriate 
to the site of the veteran's diseased 
disc.  In addition, the examiner should 
comment on the effects of pain on the 
veteran's ability to pursue gainful 
employment.  

5.  The veteran should be given an 
opportunity to obtain and submit a 
statement from his VA physician, or any 
other medical professional, indicating 
that his right shoulder, and/or left knee 
were the result of injury in service.  In 
this regard, the veteran should be 
advised that in order to establish a 
well-grounded claim for service 
connection, he must submit medical 
evidence supporting his contention that 
these disabilities were the result of 
service.  

6.  In the event a well-grounded claim is 
submitted for a right shoulder or left 
knee disability, the RO should undertake 
any additional action necessary, 
including according the veteran a VA 
examination for either or both of these 
conditions.  

7.  Following the completion of the 
foregoing, the RO should review the 
claims files and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, including if the orthopedic 
examination report does not include the 
results of tests for pain of the affected 
joint, or an explanation by the examiner 
for the lack thereof, appropriate 
corrective action is to be implemented.  

8.  The RO should then review the 
veteran's claims to determine whether 
they may be granted.  If the benefits 
sought remain denied, the veteran should 
be provided with a SSOC, to include a 
detailed analysis of the reasons for the 
RO's determination, and afforded the 
appropriate period of time in which to 
respond.  As for the veteran's claim for 
an evaluation in excess of 50 percent for 
his low back disability, since this is an 
initial evaluation instead of an 
increased rating, the RO should consider 
the holding in Fenderson and consider 
staged ratings, if in order, for the 
veteran's service-connected low back 
disability. 

Thereafter, in accordance with current appellate procedures, 
the claims files, to include all evidence received in 
connection with the requests herein, are to be returned to 
the Board for further appellate review.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The issue of entitlement to an effective date earlier than 
October 29, 1992, for the grant of service connection for a 
low back disability is held in abeyance during the pendency 
of this remand so that the claim for the veteran's low back 
disability can be initially resolved.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

